ERVIN, Judge.
Appellant Harold Cowick’s motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 does not meet the minimal requirements of the rule for review. For example, the motion does not set forth: (1) whether an appeal from the judgment or sentence was filed and if so, the disposition thereof, or (2) whether previous post-conviction relief motion^) were filed and if so, how many. See Fla.R.Crim.P. 3.850(b), (c). Consequently, the motion is deficient. We affirm the lower court’s denial of the motion, but we do so without prejudice to appellant’s refiling of the motion in proper form. Scott v. State, 364 So.2d 67 (Fla. 4th DCA 1978); accord, Brooks v. State, 386 So.2d 872 (Fla. 1st DCA 1980).
MILLS and WIGGINTON, JJ., concur.